


OPERATIONS TRANSFER AGREEMENT


by and between
Cumberland & Ohio Co. of Texas,
As Receiver of Senior Trust of Florida, Inc.,
Which is the Sole Member of Those Entities Listed on Schedule A-1,
collectively, as OWNERS,
and
Those Entities Listed on Schedule A-2,
collectively, as NEW OPERATORS




March 6, 2013
Chanute HealthCare Center
Council Grove HealthCare Center
Haysville HealthCare Center
Larned HealthCare Center
Sedgwick HealthCare Center






    


 




ARTICLE I DEFINITIONS    1
SECTION 1.01
Definitions    1

SECTION 1.02
General Interpretive Principles    3

ARTICLE II TRANSACTION; CLOSINGS    4
SECTION 2.01
The Transaction    4

SECTION 2.02
Closing    4

SECTION 2.03
Deliveries at Closing    4

ARTICLE III TRANSFERS    5
SECTION 3.01
Asset Transfers    5

SECTION 3.02
Resident Census, Resident Trust Funds and Resident Inventory    5

SECTION 3.03
Accounts Receivable    6

SECTION 3.04
Records    9

SECTION 3.05
Contracts    10

SECTION 3.06
Computer Systems    11

SECTION 3.07
Medicare Provider Agreements    12

ARTICLE IV EMPLOYMENT MATTERS    12
SECTION 4.01
Hired Employees    12

SECTION 4.02
Employees and Benefits    14

ARTICLE V POST-CLOSING OBLIGATIONS    16
SECTION 5.01
Cost Reports    16

SECTION 5.02
Prorations    18

SECTION 5.03
Accounting Close    18

SECTION 5.04
Further Assurances    18

ARTICLE VI REPRESENTATIONS AND WARRANTIES    19
SECTION 6.01
Representations and Warranties by NEW OPERATORS    19

SECTION 6.02
Representations and Warranties by OWNERS    20

ARTICLE VII CONDITIONS TO CLOSING    23
SECTION 7.01
Conditions to the Transaction, Generally    23

SECTION 7.02
Conditions to the NEW OPERATORS’ Obligations to Acquire the Transferred
Assets    25



ARTICLE VIII COVENANTS    26
SECTION 8.01
Consummation of the Transaction    26

SECTION 8.02
Conduct of Business    26

ARTICLE IX INDEMNIFICATION    27
SECTION 9.01
OWNERS Indemnification Obligations    27

SECTION 9.02
NEW OPERATORS Indemnification Obligations    27

SECTION 9.03
Indemnification    28

SECTION 9.04
Escrow Holdback    29

ARTICLE X EFFECT; TERMINATION    30
SECTION 10.01
Termination of the Agreement    30

ARTICLE XI DEFAULT AND REMEDIES    30
SECTION 11.01
Default and Remedies Upon Default    30

ARTICLE XII MISCELLANEOUS    30
SECTION 12.01
Notices    30

SECTION 12.02
Payment of Expenses    31

SECTION 12.03
Entire Agreement; Amendment; Waiver    31

SECTION 12.04
Assignment    32

SECTION 12.05
Joint Venture; Third Party Beneficiaries    32

SECTION 12.06
Counterparts    32

SECTION 12.07
Governing Law    32

SECTION 12.08
Waiver of Trial by Jury    32








10370946.3

--------------------------------------------------------------------------------




OPERATIONS TRANSFER AGREEMENT
THIS OPERATIONS TRANSFER AGREEMENT (this “Agreement”) is made and entered into
as of March 6, 2013 (the “Effective Date”) by and between the Cumberland & Ohio
Co. of Texas, a Tennessee corporation (“Receiver”), in its capacity as the
court-appointed receiver pursuant to Tennessee Code Annotated § 48-64-303 of
SeniorTrust of Florida, Inc., a Tennessee non-profit corporation
(“SeniorTrust”), which is the sole member of those owners listed on Schedule A-1
attached hereto and made a part hereof (“Property Owners”); (Receiver,
SeniorTrust and Property Owners being collectively referred to herein as
“OWNERS”), and the New Operators listed on Schedule A-2 attached hereto and made
a part hereof, or their assignees (collectively, “NEW OPERATORS”).
W I T N E S S E T H:
WHEREAS, OWNERS are the owners of those licensed skilled nursing facilities
described in Schedule A-3 attached hereto and made a part hereof (the
“Facilities”).
WHEREAS, NEW OPERATORS desire to assume operational responsibility for the
Facilities and to make agreements with OWNERS to facilitate a smooth transition
relating to the operation of the Facilities, all on the terms and conditions set
forth herein (the “Transaction”).
NOW, THEREFORE, in consideration of the foregoing premises and the mutual
covenants of the parties set forth herein and for other good and valuable
consideration, the adequacy and sufficiency of which are hereby acknowledged, IT
IS HEREBY AGREED AS FOLLOWS:
ARTICLE I
DEFINITIONS
SECTION 1.01    Definitions. As used in this Agreement, the following terms
shall have the meanings set forth below:
“Affiliate” means an entity that controls, is controlled by, or is under common
control with another entity. For purposes of this definition and other
definitions that use the concept of “control” in this Agreement, “control” shall
be deemed to mean the power or authority, directly or indirectly, whether by
ownership of legal or beneficial interests, voting rights, proxies, agreement or
otherwise, of directing or causing the direction of the business or affairs of
the entity.
“Agreement” has the meaning set forth in the preamble.
“Approvals” has the meaning set forth in Section 7.01(d) hereof.
“Asset Purchase Agreement” shall mean that certain Asset Purchase Agreement,
dated February __, 2013, between OWNERS and Purchasers with respect to the sale
and purchase of the Facilities and certain real estate unrelated to the
Facilities.
“Assets” has the meaning set forth in Section 3.01(a) hereof.

10370946.3

--------------------------------------------------------------------------------




“Assumed Facilities Contracts” has the meaning set forth in Section 3.05 hereof.
“Closing” has the meaning set forth in Section 2.02 hereof.
“Closing Date” has the meaning set forth in Section 2.02 hereof.
“CMS” has the meaning set forth in Section 3.07 hereof.
“COBRA” has the meaning set forth in Section 4.01(d) hereof.
“Code” means the U.S. Internal Revenue Code of 1986, as amended, and all
regulations promulgated thereunder, as in effect from time to time.
“Current Manager” shall mean Kansas Healthcare Advisors, LLC, which manages each
of the Facilities pursuant to the terms of those certain Healthcare Advisory
Services Agreements, each dated on or about December 1, 2004, by and between
OWNERS and Current Manager.
“Effective Time” has the meaning set forth in Section 2.02 hereof.
“ERISA” means the Employee Retirement Security Act of 1974, as amended, and all
regulations promulgated thereunder, as in effect from time to time.
“Excluded Assets” has the meaning set forth in Section 3.01(b) hereof.
“Facilities” has the meanings set forth in the recitals.
“Facilities Contracts” has the meaning set forth in Section 3.05 hereof.
“Facilities Records” has the meaning set forth in Section 3.04(b) hereof.
“Governmental Entity” means any government or political subdivision or
department thereof, any governmental, administrative or regulatory body,
commission, board, bureau, agency or instrumentality, or any court or arbitrator
or alternative dispute resolution body, in each case whether federal, state,
local or foreign.
“Hired Employees” has the meaning set forth in Section 4.01(a) hereof.
“Law” means any law, treaty, statute, ordinance, code, rule or regulation of a
Governmental Entity or judgment, decree, order, writ, award, injunction or
determination of a Governmental Entity.
“Losses” has the meaning set forth in Section 3.05 hereof.
“NEW OPERATORS Indemnified Parties” has the meaning set forth in Section 9.01
hereof.
“Notice” has the meaning set forth in Section 12.01(a) hereof.
“OWNERS” has the meaning set forth in the preamble.

10370946.3    2

--------------------------------------------------------------------------------




“OWNERS Bad Debt” has the meaning set forth in Section 5.01(c) hereof.
“OWNERS Indemnified Parties” has the meaning set forth in Section 9.02 hereof.
“OWNERS Records” has the meaning set forth in Section 3.04(a) hereof.
“Person” means any individual, corporation, company, association, partnership,
limited liability company, joint venture, trust, unincorporated organization, or
Governmental Entity.
“Proceeding” any action, suit, proceeding, claim or dispute pending or, to the
knowledge of OWNERS after due and diligent investigation, threatened or
contemplated, at law, in equity, in arbitration or before any Governmental
Entity, by or against OWNERS or against any of their properties or revenues, and
that relate to the Facilities.
“Regulatory Approvals” means all necessary regulatory approvals necessary in
connection with the consummation of the transactions contemplated by the
Transaction Documents.
“Rejected Contracts” has the meaning set forth in Section 3.05 hereof.
“Representatives” means, with respect to any Person, such Person’s officers,
directors, employees, agents, managers, members, attorneys, accountants,
consultants, equity financing partners or financial advisors or other Person
associated with, or acting on behalf of, such a Person.
“Resident Care System” means the computerized medical record system required to
maintain resident and nursing center records and to produce mandated minimum
data set reports.
“Resident Census” has the meaning set forth in Section 3.02(a) hereof.
“Resident Inventory” has the meaning set forth in Section 3.02(c) hereof.
“Resident Trust Funds” has the meaning set forth in Section 3.02(b) hereof.
“Retention Period” has the meaning set forth in Section 3.06(a) hereof.
“Software” has the meaning set forth in Section 3.06(b) hereof.
“Transaction” has the meaning set forth in the recitals.
“Transaction Documents” has the meaning set forth in Section 6.01(a) hereof.
“Transferred Assets” has the meaning set forth in Section 3.01(a) hereof.
“WARN Act” has the meaning set forth in Section 4.01(c) hereof.
SECTION 1.02    General Interpretive Principles. Whenever used in this
Agreement, except as otherwise expressly provided or unless the context
otherwise requires, any noun or pronoun shall be deemed to include the plural as
well as the singular and to cover all genders. The name assigned this Agreement
and the Section captions used herein are for convenience of reference only

10370946.3    3

--------------------------------------------------------------------------------




and shall not be construed to affect the meaning, construction or effect hereof.
Unless otherwise specified, the terms “hereof,” “herein” and similar terms refer
to this Agreement as a whole (including the Exhibits and Schedules hereto), and
references herein to Articles or Sections refer to Articles or Sections of this
Agreement.
ARTICLE II
TRANSACTION; CLOSINGS
SECTION 2.01    The Transaction. Subject to the terms and conditions set forth
herein, as of the Effective Time, NEW OPERATORS shall assume responsibility for
operating the Facilities and OWNERS will assign and convey to NEW OPERATORS and
NEW OPERATORS will receive and accept the Transferred Assets, if any.
SECTION 2.02    Closing. Subject to satisfaction or waiver of each of the
conditions set forth in Article VII hereof, the Transaction shall be effected
through and upon a closing (a “Closing”) on or before the later of (a) March 15,
2013 or (b) the date that is 15-days after OWNERS have received a final,
non-appealable court order from the Chancery Court of Davidson County,
Tennessee, approving the Transaction in accordance with the terms of this
Agreement and the Asset Purchase Agreement (the “Closing Date”), to be effective
at 12:01 a.m. Central Standard Time on the calendar day immediately after the
Closing Date (the “Effective Time”). Notwithstanding the above, the parties need
not attend the Closing in person and shall have the right to close the
Transaction pursuant to written closing escrow instructions.
SECTION 2.03    Deliveries at Closing.
(a)    Upon the Closing, OWNERS will make the following deliveries to the NEW
OPERATORS:
(i)    All documents required to be delivered pursuant to Article III hereof,
(ii)    All documents required to acknowledge receipt of title to the
Transferred Assets, assume the Assumed Facilities Contracts and give effect to
all other transactions contemplated hereby,
(iii)    Any and all documents reasonably requested by NEW OPERATORS or required
by this Agreement to confirm that this Transaction is an authorized action of
OWNERS and that the parties executing the Transaction Documents are fully
authorized and empowered to do so, and
(b)    Upon the Closing, the NEW OPERATORS will make the following deliveries to
OWNERS:
(i)    All documents required to be delivered pursuant to Article III hereof,
(ii)    All documents required to transfer title to the Transferred Assets,
assign the Assumed Facilities Contracts and give effect to all other
transactions contemplated hereby,

10370946.3    4

--------------------------------------------------------------------------------




(iii)    Any and all documents reasonably requested by OWNERS or required by
this Agreement to confirm that this Transaction is an authorized action of NEW
OPERATORS and that the parties executing the Transaction Documents are fully
authorized and empowered to do so.
ARTICLE III
TRANSFERS

10370946.3    5

--------------------------------------------------------------------------------




SECTION 3.01    Asset Transfers.
(a)    On the Closing Date, OWNERS shall transfer and convey the personal
property listed on Schedule 3.01(a) (the “Assets” or “Transferred Assets”) to
NEW OPERATORS.
(b)    Notwithstanding anything in this Agreement to the contrary, the Assets
for the Facilities shall not include, and OWNERS shall not sell or convey to the
NEW OPERATORS of the Facilities, the personal property and intangible property
listed on Schedule 3.01(b) (the “Excluded Assets”):
(c)    OWNERS shall not have any obligation to deliver the Assets to any
location other than the Facilities, it being understood and agreed that the
presence of the Assets at the Facilities on the Closing Date shall constitute
delivery thereof.
SECTION 3.02    Resident Census, Resident Trust Funds and Resident Inventory.
(c)    Not later than ten (10) calendar days prior to the Closing Date, OWNERS
shall prepare a true, correct and complete census report of residents at the
Facilities (the “Resident Census”). On the Closing Date, OWNERS shall update the
Resident Census to reflect the residents at the Facilities as of the Closing
Date. Each Resident Census shall be attached hereto as Schedule 3.02(a).
(d)    Not later than ten (10) calendar days prior to the Closing Date, OWNERS
shall prepare a true, correct and complete accounting, properly reconciled, of
any resident trust funds then held by OWNERS for residents at the Facilities
(the “Resident Trust Funds”). On the Closing Date, OWNERS shall update such
accounting, properly reconciled, as of the Closing Date for the Facilities. The
accounting report regarding Resident Trust Funds shall be attached hereto as
Schedule 3.02(b). The parties shall execute a Closeout Report in substantially
the form attached hereto as EXHIBIT A, certifying transition of Resident Trust
Funds pursuant to Section 3.02.
(e)    Not later than ten (10) calendar days prior to the Closing Date, OWNERS
shall prepare a true, correct and complete inventory of all residents’ property
then held in safekeeping on behalf of residents of the Facilities (the “Resident
Inventory”). On the Closing Date, OWNERS shall update the Resident Inventory to
reflect residents’ property as of the Closing Date. The Resident Inventory shall
be initialed by OWNERS and the NEW OPERATORS and shall be attached hereto as
Schedule 3.02(c). Resident Inventory shall not include personal property located
in the rooms of the residents.
(f)    On the Closing Date, OWNERS shall transfer the Resident Trust Funds and
Resident Inventory related to the Facilities to the NEW OPERATORS. NEW OPERATORS
agree that they will accept such Resident Trust Funds and Resident Inventory and
hold the same in trust for the residents, in accordance with applicable
statutory and regulatory requirements.
(g)    OWNERS will indemnify and hold NEW OPERATORS harmless for, from and
against all liabilities, claims, demands and settlements, including, without
limitation, reasonable attorneys’ fees, in the event the amount of the Resident
Trust Funds and Resident Inventory, if any,

10370946.3    6

--------------------------------------------------------------------------------




transferred and delivered to NEW OPERATORS on the Closing Date do not constitute
the full amount of the Resident Trust Funds and Resident Inventory that were
held by OWNERS on the Closing Date as custodian, less any amounts used or spent
since delivery in accordance with OWNERS’ custodial arrangement with its
residents, including claims which arise from actions or omissions of OWNERS with
respect to the Resident Trust Funds and Resident Inventory on or prior to the
Closing Date; provided that, notwithstanding anything to the contrary contained
in this Agreement, (i) NEW OPERATORS’ right to present any claim for
indemnification hereunder shall terminate on the date that is twelve (12) months
following the date of delivery of the Resident Trust Funds and Resident
Inventory pursuant to Section 3.02(d) hereof, and (ii) OWNERS’ Surviving
Liabilities (as defined in Section 9.04(a) herein) shall not under any
circumstances exceed the Maximum Indemnity Amount (as defined in the Asset
Purchase Agreement) and Purchasers and NEW OPERATORS shall look solely to the
Escrow Holdback Deposit for payment of such indemnity claims.
(h)    Subject to paragraph (e) above, NEW OPERATORS will indemnify, defend and
hold OWNERS harmless for, from and against all liabilities, claims, demands and
settlements, including, without limitation, reasonable attorneys’ fees, in the
event a claim is made against OWNERS by a resident (or a resident’s heirs or
representatives) for his/her Resident Trust Funds or Resident Inventory after
such Resident Trust Funds or Resident Inventory are actually transferred to such
NEW OPERATORS pursuant to the terms of this Agreement, unless the basis of the
claim is that a deficiency in the Resident Trust Funds and/or Resident Inventory
actually transferred by OWNERS existed at any time prior to the Closing Date.
SECTION 3.03    Accounts Receivable. OWNERS shall retain its right, title and
interest in and to all unpaid accounts receivable with respect to the Facilities
that relate to all periods prior to the Effective Time, including any accounts
receivable arising from rate adjustments which relate to periods prior to the
Effective Time even if such adjustments occur after the Effective Time. OWNERS
unpaid accounts receivables with respect to the Facilities are more particularly
described on Schedule 3.03 attached hereto. NEW OPERATORS shall retain its
right, title and interest in and to all accounts receivable with respect to the
Facilities that relate to all periods on and after the Effective Time, including
any accounts receivable arising from rate adjustments.
3.03.1    Payments received by OWNERS or NEW OPERATORS with respect to the
Facilities from residents or third party payors, such as the Medicare Program,
the Medicaid Program, the Veteran’s Administration, or managed care companies or
health maintenance organizations, shall be handled, as follows:
(a)    OWNERS shall provide the NEW OPERATORS with a copy of all accompanying
remittance advices (singularly, an “RA”), as hereinafter provided in Section
3.03.2(b) below. If the accompanying RA indicates, or if the parties agree, that
the payments relate solely to periods prior to the Effective Time, (A) in the
event that such payments are received by NEW OPERATORS, NEW OPERATORS shall
promptly forward to OWNERS (but in any event, not later than five (5) business
days following the receipt of such payment, and until so forwarded, shall be
held in trust for the benefit of OWNERS), and (B) in the event that such
payments are received by OWNERS, OWNERS shall retain the payments;

10370946.3    7

--------------------------------------------------------------------------------




(b)    if the accompanying RA indicates, or if the parties agree, that the
payments relate solely to periods after the Effective Time, (A) in the event
that such payments are received by NEW OPERATORS, NEW OPERATORS shall retain the
payments, and (B) in the event that such payments are received by OWNERS, OWNERS
shall promptly forward to NEW OPERATORS (but in any event, not later than five
(5) business days following the receipt of such payment, and until so forwarded,
shall be held in trust for the benefit of NEW OPERATORS);
(c)    if the accompanying RA, or if the parties agree, that the payments relate
to periods both prior to and after the Effective Time, the party who receives
the payment shall promptly forward to the other party (but in any event, not
later than five (5) business days following the receipt of such payment) that
portion of the payment that relates to the period of time, either prior to or
after the Effective Time, as the case may be, and for which that portion of the
payment is due the other party; and
(d)    if the accompanying RA does not indicate the period to which a payment
relates or if there is no accompanying RA and if the parties do not otherwise
agree as to how to apply such payment, then for a period of thirty (30) days
post- Closing the payment shall be deemed first to apply against the oldest
outstanding account receivable due from such payor. Any sum in excess of the
amount due OWNERS for services prior the Effective Time shall be paid to the NEW
OPERATORS, as hereinabove described. Any payments received after the thirty (30)
day period provided for in this Section 3.03.1(d) shall first be applied to the
newest outstanding account receivable due from such payor.
3.03.2    (a)    NEW OPERATORS shall forward to OWNERS via facsimile any and all
RAs, explanation of benefits, denial of payment notices and all other
correspondence related to the services provided by OWNERS prior to the Effective
Time within five (5) business days following the receipt of such documents.
(b)    OWNERS shall forward to NEW OPERATORS via facsimile any and all RAs,
explanation of benefits, denial of payment notices and all other correspondence
related to the services provided by NEW OPERATORS after the Effective Time
within five (5) business days following the receipt of such documents.
3.03.3     Except as otherwise herein provided, nothing herein shall be deemed
to limit in any way the rights and remedies to recover accounts receivable due
and owing either party from: (i) the other party, (ii) Medicare, (iii) Medicaid,
or (iv) third parties under the terms of this Agreement or applicable law.
3.03.4     If the parties mutually determine that any payment hereunder was
misapplied by the parties, the party which erroneously received said payment
shall remit the same to the other within five (5) business days after said
determination is made.
3.03.5    Failure by either party to forward to the other any payment received
by such party and required to be forwarded in accordance with the terms of this
Section 3.03 shall entitle the other party (among all other remedies allowed by
law and this Agreement) to interest on the amount owed at the rate of twelve
percent (12%) per annum, simple interest, until such payment

10370946.3    8

--------------------------------------------------------------------------------




has been paid. The payment of any interest imposed under this Section 3.03.5, if
any, shall be made together with the underlying payment therefor.
3.03.6    The obligations of the parties to forward the accounts receivable
payments pursuant to this Section 3.03 are absolute and unconditional and
irrespective of any circumstances whatsoever which might constitute a legal or
equitable discharge, offset, counterclaim or defense of the parties, the right
to assert any of which is hereby waived.
3.03.7    The parties agree that during the time period from the Closing Date
until the NEW OPERATORS shall complete their enrollment in the Medicare and
Medicaid (or KanCare, if applicable) reimbursement programs (the “Interim
Period”), NEW OPERATORS may, to the extent permitted by applicable law, rule or
regulation, submit billing to the appropriate fiscal intermediary with respect
to Medicare services and the appropriate state agency with respect to Medicaid
or KanCare services, invoices for services rendered by NEW OPERATORS following
the Closing in the name and using the billing identification numbers of OWNERS.
OWNERS agree that any payments received for Medicare or Medicaid (or KanCare)
services rendered after the Closing Date by NEW OPERATORS which may be received
by OWNERS as a result of billing pursuant to this Section 3.03.7 during the
Interim Period shall be promptly remitted by OWNERS to NEW OPERATORS (but in any
event, not later than five (5) business days following the receipt of such
payment). The parties agree to cooperate in good faith to provide for a
transition in billing. NEW OPERATORS shall indemnify and hold OWNERS harmless
from and against any and all bills submitted by NEW OPERATORS (using the name
and billing identification numbers of OWNERS) during the Interim Period.
3.03.8    (a) OWNERS shall provide NEW OPERATORS with information from OWNERS’
accounting system which shows information to be included in invoices to be sent
to Private Pay Residents (as defined herein) for services to be rendered during
the first month following the Closing Date. “Private Pay Residents” are defined
those residents of the Facilities for whom payments for Facilities services are
made by the resident, a member of his or her family, or an insurance company or
other third party reimbursement source other than Medicare or Medicaid (or
KanCare); and
(b)    NEW OPERATORS shall have an opportunity to review such information before
OWNERS shall deliver such invoices to Private Pay Patients for the month after
the Closing date.

10370946.3    9

--------------------------------------------------------------------------------




3.03.9     The parties agree that the notice of change in ownership to be sent
to residents shall be accompanied by each of the following:
(a)    A statement that amounts for services rendered prior to the Effective
Time shall be made payable to the OWNERS.
(b)    A statement which shows the amounts owed for services rendered prior to
the Effective Time and the address to which such payments shall be mailed to
OWNERS.
(c)    A statement that payments for all services rendered after the Effective
Time shall be made payable to the NEW OPERATORS and the address to which such
payments shall be mailed to NEW OPERATORS.
3.03.10        Each payment which shall be received by OWNERS before or after
the Closing from Private Pay Residents for services to be rendered by NEW
OPERATORS following the Closing shall be handled as follows:
(a)    OWNERS shall instruct Current Manager to deposit all such payments on a
daily basis, except for a bank holiday and shall deliver to NEW OPERATORS all
payments which OWNERS shall receive as described in this Section 3.03.10(a) on
Friday of each week following the Closing; and
(b)    The procedures described in Section 3.03.10(a) may be discontinued when
there shall be a period of five consecutive weeks during which no such payments
shall be received.
(c)    Following the conclusion of the time period when OWNERS is obligated to
make the daily deposits and weekly payments, as described in this Section
3.03.10, OWNERS agrees to handle any further payments OWNERS shall receive, in
accordance with Section 3.03.1 above.
3.03.11        NEW OPERATORS shall pay to OWNERS any and all reimbursements
and/or settlements received for all cost reports with fiscal years ending prior
to the Effective Time that it receives after the Effective Time. NEW OPERATORS
shall also make a good faith attempt to reconcile its cost report reimbursements
and/or settlements with documentation OWNERS provide NEW OPERATORS regarding
OWNERS Bad Debt and shall pay to OWNERS any and all reimbursements and/or
settlements related to OWNERS Bad Debt pursuant to Article V.
SECTION 3.04    Records.
(a)    For a period of sixty (60) days after the Closing Date, NEW OPERATORS
shall grant OWNERS access to the Facilities and OWNERS may remove from the
Facilities all of the records related to the Facilities, including, but not
limited to, (i) its business and financial records, (ii) the personnel files of
employees other than the Hired Employees (including but not limited to personnel
files, time records, assignment sheets and work schedules), (iii) copies of cost
reports, (iv) any work papers related to preparation of costs reports, whether
previously filed, audited and

10370946.3    10

--------------------------------------------------------------------------------




settled or which remain unfiled, unaudited, unsettled or any combination thereof
and (v) all other records that are not Facilities Records, as hereafter defined
(the “OWNERS Records”). In addition, OWNERS may engage a third party to copy any
OWNERS Records located at the Facilities, that it does not remove, for up to
sixty (60) days following the Closing Date and NEW OPERATORS shall grant such
third party reasonable access to the Facilities during regular business hours
for such purposes.
(b)    Subject to OWNERS’ rights under Section 3.04(a), OWNERS shall deliver to
NEW OPERATORS the following records: (i) original personnel files of the Hired
Employees, (ii) original medical records and resident records for all residents
now or previously residing at the Facilities and currently in the care, custody
and/or control of OWNERS and/or its agents, and (iii) copies of business records
reasonably necessary to continue the healthcare operation of the Facilities
(collectively, the “Facilities Records”). Notwithstanding the foregoing, OWNERS
may, at its option, copy the Facilities Records any time within sixty (60) days
following the Closing Date.
(c)    Subsequent to the sixty (60) day period provided in Section 3.04(b), the
NEW OPERATORS shall allow, upon reasonable prior notice and during normal
business hours, OWNERS and its Affiliates and their respective agents and
representatives to have reasonable access to, and to make copies of, the
Facilities Records, to the extent reasonably necessary to enable OWNERS or any
of its Affiliates to investigate and defend malpractice, employee, regulatory,
administrative or other claims, to file or defend cost reports and tax returns.
To the extent necessary, the NEW OPERATORS also will provide access to the
Facilities and its employees if reasonably requested by OWNERS or any of its
Affiliates, including, without limitation, the right to enter the Facilities.
(d)    OWNERS shall allow, upon reasonable prior notice and during normal
business hours, NEW OPERATORS and its Affiliates and their respective agents and
representatives to have reasonable access to, and to make copies of, the
Facilities Records, which were removed from the Facilities by OWNERS pursuant to
Section 3.04(a), to the extent reasonably necessary to enable NEW OPERATORS or
any of its Affiliates to investigate and defend malpractice, employee,
regulatory, administrative or other claims, to file or defend cost reports and
tax returns and to verify accounts receivable collections due NEW OPERATORS.
(e)    The NEW OPERATORS shall maintain the Facilities Records to the extent
required by all applicable state and/or federal law, but in no event less than
six (6) years from the Closing Date, and shall allow OWNERS and its Affiliates
reasonable opportunity to remove the Facilities Records, at OWNERS’ or such
Affiliate’s expense, at such time after such record retention period as may be
required by law has expired.
SECTION 3.05    Contracts. OWNERS have provided NEW OPERATORS with a complete
and accurate copy of all vendor, service and other operating contracts and
agreements, leases, options and commitments for the Facilities, including all
amendments, assignments, schedules and exhibits thereto (the “Facilities
Contracts”). NEW OPERATORS will assume from OWNERS, if permitted by the
individual vendor, only those contracts listed on Schedule 3.05 hereof (the
“Assumed Facilities Contracts”). Any Facilities Contracts not so listed shall
not be assumed (the “Rejected Contracts”). Effective as of the Closing Date,
OWNERS shall, to the

10370946.3    11

--------------------------------------------------------------------------------




extent assignable without third party consent and to the extent third party
consents have been obtained, if required, assign, and the NEW OPERATORS shall
assume and agree to be bound by all of the terms and conditions of only the
Assumed Facilities Contracts. OWNERS will indemnify and hold such NEW OPERATORS
harmless against any and all losses, penalties, judgments, suits, costs, claims,
liabilities, damages, settlements and expenses including, without limitation,
reasonable attorneys’ fees and disbursements (collectively, “Losses”), incurred
by, imposed upon or asserted against such NEW OPERATORS, its Affiliates and
Representatives as a result of, relating to or arising out of any obligations of
OWNERS under (a) the Assumed Facilities Contracts relating to the period prior
to the Closing Date, even if the same do not arise until after the Closing Date,
and (b) any and all Rejected Contracts. NEW OPERATORS will indemnify, defend and
hold OWNERS harmless against any and all Losses incurred by, imposed upon or
asserted against OWNERS, its Affiliates or Representatives as a result of,
relating to or arising out of any obligations under the Assumed Facilities
Contracts relating to the period from and after the Closing Date. OWNERS’ and
the NEW OPERATORS’ rights to be indemnified by the other party pursuant to this
Section 3.05 shall terminate upon the date that is one (1) year from the Closing
Date. Notwithstanding anything to the contrary contained elsewhere herein,
OWNERS’ Surviving Liabilities (as defined in Section 9.04(a) herein) shall not
under any circumstances exceed the Maximum Indemnity Amount and Purchasers and
NEW OPERATORS shall look solely to the Escrow Holdback Deposit for payment of
such indemnity claims.
SECTION 3.06    Computer Systems.
(a)    Notwithstanding the foregoing, OWNERS agree that in order to assist the
NEW OPERATORS of the Facilities in ensuring the continued operation of the
Facilities after the Closing Date in compliance with applicable law and in a
manner that does not jeopardize the health and welfare of the residents of the
Facilities, OWNERS shall, either (i) print out the medical treatment records and
physician orders for each resident as of the Closing Date, or (ii) authorize the
NEW OPERATORS to use, on a view only basis, its Resident Care System for a
period of thirty (30) days after the Closing Date or until the NEW OPERATORS
installs its own clinical information system in the Facilities, whichever occurs
first (the “Retention Period”), in order to enable the NEW OPERATORS to obtain
the necessary copies of such medical records and physician orders.
(b)    NEW OPERATORS acknowledge that OWNERS’ computer billing software (the
“Software”) is confidential and proprietary to OWNERS. NEW OPERATORS further
acknowledge and agree that the Software is to be used solely by NEW OPERATORS
during the Retention Period and NEW OPERATORS shall not copy the Software,
distribute the Software to any third party or provide access to the Software to
any third party. Nothing contained herein shall preclude NEW OPERATORS from
entering into an agreement for the use of the Software.
SECTION 3.07    Medicare Provider Agreements.
(a)    To the extent allowable by federal law and state law, on the Closing Date
OWNERS shall assign to NEW OPERATORS, and NEW OPERATORS shall assume and accept,
OWNERS’ Medicare provider agreement to be effective upon the date Center for
Medicare and Medicaid Services (“CMS”) provides written notice to NEW OPERATORS
and to OWNERS’ intermediary that the change of ownership from OWNERS to NEW
OPERATORS has been

10370946.3    12

--------------------------------------------------------------------------------




completed and the NEW OPERATORS has been certified as the holder of OWNERS’
Medicare provider number.
(b)    NEW OPERATORS will promptly apply for and diligently pursue a change of
ownership and the transfer of OWNERS’ Medicare provider agreement and number for
the Facilities to NEW OPERATORS.
(c)    Until such time as CMS notifies OWNERS’ intermediary of the change of
ownership for the Facilities, all Medicare payments received by OWNERS, but
billed by NEW OPERATORS, shall be promptly and diligently transferred to NEW
OPERATORS after receipt by OWNERS.
(d)    Promptly after NEW OPERATORS receives notification that OWNERS’ Medicare
provider agreement and number has been transferred to NEW OPERATORS, NEW
OPERATORS shall immediately provide written notification to OWNERS and each
party shall promptly and diligently complete and reconcile a billing audit of
all Medicare payments billed under OWNERS’ Medicare provider agreement and
number and received by either party from and after the Closing Date to and
including the effective date of the transfer of OWNERS’ Medicare provider
agreement to NEW OPERATORS.
(e)    OWNERS agree to promptly provide to NEW OPERATORS, its agents or any
governmental agency any information reasonably required by NEW OPERATORS to
transfer the OWNERS’ Medicare Provider Number to NEW OPERATORS.
ARTICLE IV
EMPLOYMENT MATTERS
SECTION 4.01    Hired Employees.
(i)    Upon terms and conditions set by the NEW OPERATORS, as described herein,
the NEW OPERATORS shall offer employment to, substantially all employees of the
Facilities who, as of the Closing Date, are actively working at the Facilities.
NEW OPERATORS shall also offer employment upon the terms and conditions set
forth herein, to all employees of OWNERS (expressly excluding the administrators
of the Facilities who are employed by Current Manager, unless said
administrators should elect to accept employment with NEW OPERATORS upon terms
and conditions negotiated outside this Agreement and not addressed herein) who,
as of the Closing Date are on a leave of absence pursuant to OWNERS’ Family and
Medical Leave of Absence Policy or due to work-related injury or illness, when
and only when they return from such leave. NEW OPERATORS shall defend, hold
harmless and indemnify OWNERS from and against any and all claims, causes of
action and liability for or relating to the failure of NEW OPERATORS to hire or
offer employment to any OWNERS employees, on the terms set forth in this Section
4.01(a), who are as of the Closing Date (i) actively working, or (ii) on a leave
of absence pursuant to OWNERS’ Family and Medical Leave of Absence Policy, or
(iii) on a leave of absence due to a work-related injury or illness. All such
employees electing to accept employment with NEW OPERATORS, are hereinafter
referred to as the (“Hired Employees”). It is understood that NEW OPERATORS
shall not be responsible for any disability or workers’ compensation benefits
for any

10370946.3    13

--------------------------------------------------------------------------------




employees on leave of absence pursuant to OWNERS’ Family and Medical Leave of
Absence Policy or due to a work-related injury or illness that are receiving
such benefits as of the Closing Date until such time as they become Hired
Employees. As to each of the Hired Employees, NEW OPERATORS shall recognize each
such Hired Employee’s original hire date and shall continue to employ each such
Hired Employee for a period of no less than ninety (90) days following the
Closing Date, unless the employment of such Hired Employee is terminated in
accordance with NEW OPERATORS’ personnel policies, or as a result of such Hired
Employee’s resignation. Any such employment of a Hired Employee by NEW OPERATORS
shall be on terms which require said Hired Employee to perform comparable
services, in a comparable position and at the same base salary as such Hired
Employee enjoyed with the Facilities prior to the Closing Date. OWNERS, or any
of its Affiliates, shall have the right to employ or offer to employ any former
employee of the Facilities who declines to accept employment with NEW OPERATORS.
(j)    Between the Effective Date and the Closing Date, neither OWNERS, nor its
parent company, nor any of its subsidiaries and/or affiliates, through any
principal and/or agent, shall have directly or indirectly solicited any
employees of the Facilities for the purpose of transferring such employee to
and/or hiring such employee by/at any other nursing home owned by OWNERS, its
parent, any subsidiary and/or affiliate of OWNERS;
(k)    Each of OWNERS and NEW OPERATORS acknowledge and agree that the
provisions of Section 4.01(a) are designed solely to ensure that OWNERS are not
required to give notice to the employees of the Facilities of the “closure”
thereof under the Worker Adjustment and Retraining Notification Act of 1988, as
amended (the “WARN Act”) or under any comparable state law. Accordingly, NEW
OPERATORS shall indemnify, defend and hold harmless OWNERS for, from and against
any liability which it may incur under the WARN Act or under comparable state
law in the event of a violation by NEW OPERATORS of its obligations thereunder,
including a violation that results from allegations that NEW OPERATORS
constructively terminated employees of the Facilities as a result of the terms
and conditions of employment offered by NEW OPERATORS; provided, however, that
nothing herein shall be construed as imposing any obligation on NEW OPERATORS to
indemnify, defend or hold harmless OWNERS for, from and against any liability
which it may incur under the WARN Act as a result of the acts or omissions of
OWNERS prior to the Closing Date, it being understood and agreed that NEW
OPERATORS shall only be liable for its own acts or omissions on or after the
Closing Date. Nothing in this Article IV shall, however, create any rights in
favor of any person not a party hereto, including the employees of the
Facilities, or constitute an employment agreement or condition of employment for
any employee of OWNERS or any Affiliate thereof who is a Hired Employee.
(l)    OWNERS shall offer and provide, as appropriate, group health plan
continuation coverage pursuant to the requirements of Section 601, et seq. of
ERISA and Section 4980B of the Code (“COBRA”) to all of the employees of the
Facilities to whom it is required to offer the same under applicable law. OWNERS
acknowledges and agrees that NEW OPERATORS is not assuming any of OWNERS’ or its
Affiliates’ obligations to its employees under COBRA or otherwise, except as
specifically provided in this Article IV. As of the Closing Date, all active
employees of OWNERS employed at the Facilities: (i) who are eligible to
participate as of the Closing Date in group health insurance coverage sponsored
by OWNERS and (ii) who become

10370946.3    14

--------------------------------------------------------------------------------




Hired Employees after the Closing Date for the Facilities, shall be eligible for
participation in a group health plan (as defined for purposes of Internal
Revenue Code Section 4980B) established and maintained by NEW OPERATORS for the
general benefit of employees and their dependents, and all such employees shall,
if permissible under the plan of NEW OPERATORS, be covered without a waiting
period and without regard to any pre-existing condition unless (a) they are
under a waiting period with OWNERS at the time of Closing, in which case they
shall be required to complete their waiting period while under the group plan of
NEW OPERATORS or (b) they were subject to a pre-existing condition exclusion
while under OWNERS’ group-health plan, in which case they shall be subject to
the same exclusion while in the group plan of NEW OPERATORS, which exclusion
shall, if applicable, be subject to the same time limitation while employed by
the NEW OPERATORS as was applicable thereto while said employees were employed
by OWNERS, with the time limit calculated from the date the same commenced while
employed by such NEW OPERATORS. The NEW OPERATORS and OWNERS acknowledge and
agree that it is the intent of this provision that neither OWNERS nor its
Affiliates shall be required to provide continued health coverage under ERISA or
Section 4980B of the Code to any Hired Employees or to any qualified beneficiary
(as defined for purposes of Section 4980B of the Code) with respect to any such
employees. Without limitation of the foregoing, OWNERS shall be responsible for
providing welfare benefits (including, without limitation, medical, hospital,
dental, accidental death and dismemberment, life, disability and other similar
benefits) to Hired Employees for all claims incurred and benefits earned prior
to the Closing Date for the Facilities under and subject to the generally
applicable terms and conditions of the employee benefit plans, programs and
policies in which such employees were entitled to participate prior to the
Closing Date, as amended from time to time. NEW OPERATORS shall be responsible
for providing such benefits for claims incurred and benefits earned on or after
the Closing Date under and subject to the generally applicable terms and
conditions of NEW OPERATORS’ employee benefit plans, programs and arrangements
as amended from time to time. For purposes of this Section 4.01(d), a claim is
“incurred” on the date the applicable medical or dental services are rendered,
drugs or other medical equipment are purchased or used, as the case may be, or,
in the case of a confinement, the related expenses are deemed incurred per diem.
SECTION 4.02    Employees and Benefits.
(a)    As of the Closing Date, all Hired Employees shall cease to accrue
benefits under the employee benefit plans, programs and policies of OWNERS, and
OWNERS shall cause Current Manager to take all such action as may be necessary
to affect such cessation. There shall be no transfer of assets or liabilities of
such plans, programs and policies to NEW OPERATORS or to any employee benefit
plans of the NEW OPERATORS with regard to the Hired Employees, except as
otherwise expressly provided herein. OWNERS shall retain all responsibility for,
and NEW OPERATORS shall have no obligation or responsibility for, any of such
benefits, except as provided herein.
(b)    OWNERS shall retain and satisfy any and all responsibility for all, and
OWNERS acknowledges that NEW OPERATORS shall have no obligation or
responsibility for any, liabilities or obligations relating to, except as
expressly assumed by NEW OPERATORS hereunder, (i) any OWNERS employee who is not
a Hired Employee and (ii) any Hired Employee

10370946.3    15

--------------------------------------------------------------------------------




for any period prior to such Hired Employee becoming an employee of the NEW
OPERATORS while such person was employed by OWNERS or an Affiliate. NEW
OPERATORS shall assume and be responsible for all, and NEW OPERATORS
acknowledges that OWNERS shall have no obligation or responsibility for any,
liabilities or obligations relating to Hired Employees accruing from and after
the Closing Date. OWNERS represents and warrants that, with respect to the
Facilities, to its knowledge, it has complied with all wage, hour, payroll and
Family Medical Leave Act requirements and has funded pension liability under the
plans to which the Hired Employees are entitled.
(c)    For one (1) year following the Closing Date for the Facilities, NEW
OPERATORS of the Facilities shall provide or cause to be provided to Hired
Employees benefit plans, programs and policies (including, without limitation,
pension, savings, medical and other plans, programs and policies), excluding
incentive compensation plans, each of which is substantially similar to the
corresponding benefit plan maintained by NEW OPERATORS for similarly situated
employees from time to time during such one-year period, as determined by NEW
OPERATORS, subject to applicable law.
(d)    NEW OPERATORS shall give credit to Hired Employees for purposes of
eligibility to participate and to vest (but not for benefit accrual purposes)
under the benefit plans, programs and policies (including, without limitation,
pension, savings, medical and other plans, programs and policies) in which the
Hired Employees participate after the Closing Date, for service by Hired
Employees prior to the Closing Date, to the extent such service was taken into
account for each such purpose by OWNERS under each corresponding employee
benefit plan, program or policy.
(e)    At Closing OWNERS shall transfer to NEW OPERATORS funds equivalent to and
NEW OPERATORS shall assume any and all liability with respect to the earned but
unused sick leave and vacation benefits for all Hired Employees and Hired
Employees who, as of the Closing Date, are on a leave of absence pursuant to
OWNERS’ Family and Medical Leave of Absence Policy or due to work-related injury
or illness, as of the respective dates when such Hired Employees return to work
at the Facilities. The unused sick leave and vacation benefits for all Hired
Employees are more particularly described in Schedule 4.02(e) attached hereto.
NEW OPERATORS shall defend, hold harmless and indemnify OWNERS from any and all
claims, causes of action and liability for or relating to all vacation benefits
and sick leave but unused as of the Closing Date for Hired Employees (or, in the
case of employees of OWNERS who, as of the Closing Date, were on leave of
absence pursuant to OWNERS’ Family and Medical Leave of Absence Policy or due to
work-related injury or illness, as of the respective dates such Hired Employees
return to work at the Facilities) to the extent, but only to the extent, OWNERS
transferred funds to NEW OPERATORS at Closing equivalent to said earned
attendance bonus, vacation benefits and sick leave. To the extent there is any
error in OWNERS’ calculation of the funds transferred by OWNERS to NEW OPERATORS
to cover claims for or relating to all vacation benefits and sick leave but
unused as of the Closing Date for Hired Employees (or, in the case of employees
of OWNERS who, as of the Closing Date, were on leave of absence pursuant to
OWNERS’ Family and Medical Leave of Absence Policy or due to work-related injury
or illness, as of the respective dates such Hired Employees return to work at
the Facilities), OWNERS shall remain solely and exclusively liable

10370946.3    16

--------------------------------------------------------------------------------




and responsible for the same and hereby agrees to indemnify and holds harmless
NEW OPERATORS from and against all aforesaid claims and liability; provided,
however, OWNERS indemnity and hold harmless obligations under this Agreement or
the Asset Purchase Agreement shall not under any circumstances exceed the
Maximum Indemnity Amount (as defined in Section 9.04(a) hereof).
ARTICLE V
POST-CLOSING OBLIGATIONS
SECTION 5.01    Cost Reports.
(f)    OWNERS shall prepare and file or cause Current Manager to prepare and
file with the appropriate Medicare and Medicaid agencies its final cost reports
in respect to its operation of the Facilities as soon as reasonably practicable
after the Closing Date, but in no event later than the date on which such final
cost report is required to be filed by law under the terms of the Medicare and
Medicaid Programs, and will provide the appropriate Medicare and Medicaid
agencies with any information needed to support claims for reimbursement made by
OWNERS either in said final cost report or in any cost reports filed for prior
cost reporting periods, it being specifically understood and agreed that the
intent and purpose of this provision is to ensure that the reimbursement paid to
NEW OPERATORS after it becomes the licensed operator of the Facilities is not
reduced or offset in any manner as a result of OWNERS’ failure to timely file
such final cost reports or such supporting documentation with respect to any
past reimbursement claims, including, but not limited to, those included in the
final cost reports. OWNERS shall promptly, and in any case at least ten (10)
days prior to filing, provide NEW OPERATORS with copies of such reports and
supporting documentation. The parties acknowledge that 13 CSR §70-10.015(10)(E)
sets forth certain provisions concerning a change in ownership of a provider
certified for participation in the Medicaid Program, and that pursuant to 13 CSR
§70-10.015(10)(E), the Kansas Department of Social Services, Division of Medical
Services (“KMS”) will withhold certain Medicaid reimbursement amounts unless KMS
receives assurances satisfactory to KMS that the final Medicaid cost report of
OWNERS will be filed on a timely basis. To that end, the parties wish to provide
KMS with such assurances satisfactory to KMS pursuant to 13 CSR
§70-10.015(10)(E) and hereby agree to execute an agreement in the form of
EXHIBIT B by and among OWNERS, NEW OPERATORS and KMS (“KMS Agreement”) and to
file such Agreement with KMS or request a waiver of the closeout cost report
pursuant to 13 CSR 70-10.015(10)(A)10.B(III).
(g)    After the Effective Time, OWNERS shall promptly and diligently provide
NEW OPERATORS with reasonable and appropriate documentation regarding OWNERS Bad
Debt.
(h)    NEW OPERATORS shall timely prepare and file with the Center for Medicare
and Medicaid Services and the appropriate state agency for the Facilities, its
initial cost report for the fiscal year commencing with the fiscal year in which
the Effective Time occurs, and will include its initial cost report the Medicare
bad debts incurred by OWNERS prior to the Effective Time (the “OWNERS Bad Debt”)
promptly after receipt of the same from OWNERS.
(i)    OWNERS and NEW OPERATORS shall each notify the other respective party
within five (5) business days of receipt of any notice of adverse audit
adjustments,

10370946.3    17

--------------------------------------------------------------------------------




overpayment, recoupment, fine, penalty, late charge or assessment accruing for
any period prior to the Effective Time and which adversely affects NEW
OPERATORS’ Medicare or Medicaid future reimbursement rates. OWNERS hereby agrees
to appeal at the request of, on behalf of NEW OPERATORS, and at the sole expense
of NEW OPERATORS (provided that NEW OPERATORS shall have the right to seek
reimbursement for such expenses from the Escrow Holdback Deposit), any Medicare
or Medicaid claims audit, cost report audit, overpayment, recoupment, fines,
penalties, late charges and assessment accruing for any period prior to the
Effective Time and which adversely affects NEW OPERATORS’ Medicare or Medicaid
future reimbursement rates after OWNERS advises NEW OPERATORS, in writing, of
its intent not to contest or appeal any such matters; provided, that, NEW
OPERATORS makes such a request a minimum of seven (7) days prior to the
expiration of the contest or appeal period. OWNERS and NEW OPERATORS shall each
reasonably cooperate with the other respective party, with respect to any such
matters, including but not limited to timely providing any requested
documentation within the other party’s possession or control.
(j)    NEW OPERATORS shall notify OWNERS within five (5) business days of
receipt of any notice of adverse audit adjustments, overpayment, recoupment,
fine, penalty, late charge or assessment accruing in relation to the OWNERS Bad
Debt. NEW OPERATORS, at the sole expense of NEW OPERATORS (provided that NEW
OPERATORS shall have the right to seek reimbursement for such expenses from the
Escrow Holdback Deposit), agrees to appeal at the request of and on behalf of
OWNERS, any Medicare claims audit, cost report audit, overpayment, recoupment,
fines, penalties, late charges and assessment accruing in relation to the OWNERS
Bad Debt. OWNERS and NEW OPERATORS shall each reasonably cooperate with the
other respective party, with respect to any such matters, including but not
limited to timely providing any requested documentation within the other party’s
possession or control. NEW OPERATORS is not responsible for (i) the actual
results of any such appeal, or (ii) OWNERS’ failure to provide information
and/or documents necessary to process any such appeal.
(k)    OWNERS shall fully and timely indemnify and hold harmless NEW OPERATORS
for, from and against 100% of all adverse audit adjustments, overpayment,
recoupment, recapture, withholding, set-off, fine, penalty, late charge
assessment or third party claims, of any and every nature whatsoever, for
periods prior to the Closing Date, including, but not limited to failure to
timely file cost reports; provided, however, notwithstanding anything to the
contrary contained elsewhere herein, OWNERS’ Surviving Liabilities (as defined
in Section 9.04(a) herein) shall not under any circumstances exceed the Maximum
Indemnity Amount and Purchasers and NEW OPERATORS shall look solely to the
Escrow Holdback Deposit for payment of such indemnity claims.
(l)    NEW OPERATORS shall fully and timely indemnify and hold harmless OWNERS
for, from and against 100% of all third party claims of any and every nature
whatsoever resulting from cost reports filed by NEW OPERATORS for cost reporting
periods following the Closing Date.
SECTION 5.02    Prorations.
(f)    Revenues and expenses pertaining to Assumed Facilities Contracts, utility
charges for the billing period in which the Closing Date occurs, real and
personal property taxes,

10370946.3    18

--------------------------------------------------------------------------------




prepaid expenses and other related items of revenue or expense attributable to
the Facilities shall be prorated between OWNERS and NEW OPERATORS as of the
Closing Date for the Facilities. In general, such prorations shall be made so as
to reimburse OWNERS for prepaid expense items and to charge OWNERS for prepaid
revenue items to the extent that the same are attributable to periods on or
after the Closing Date. The intent of this provision shall be implemented by NEW
OPERATORS remitting to OWNERS any invoices which reflect an invoice date before
the Closing Date for the Facilities and by NEW OPERATORS assuming responsibility
for the payment of any invoices which reflect an invoice date on and after the
Closing Date, with any overage or shortage in payments by either party to be
adjusted and paid as provided in Sections 5.02(b) and (c) below.
(g)    All such prorations shall be made on the basis of actual days elapsed in
the relevant accounting, billing or revenue period and shall be based on the
most recent information available to OWNERS and NEW OPERATORS. Utility charges
that are not metered and read on the Closing Date for the Facilities shall be
prorated upon receipt of statements therefore. Notwithstanding any provisions
herein to the contrary, (i) all such prorations shall be excluded from any
calculations of the Maximum Indemnity Amount, (ii) NEW OPERATORS shall not be
required to look solely to the Escrow Holdback Amount to recover such
prorations, and (iii) the parties may offset any such prorations against amounts
owed by the other party.
(h)    All amounts owing from one party hereto to the other party hereto that
require adjustment after the Closing Date shall be settled within thirty (30)
days after the Closing Date or, in the event the information necessary for such
adjustment is not available within said 30-day period, then as soon thereafter
as practicable.
SECTION 5.03    Accounting Close. NEW OPERATORS acknowledge that OWNERS will
need the assistance of NEW OPERATORS and access to the Facilities and the
OWNERS’ Records to complete the accounting close for the most recent accounting
period through the Closing Date. The employees of NEW OPERATORS will primarily
accomplish the accounting close in accordance with prior practices according to
OWNERS’ policies and procedures within the first two (2) weeks following the
Closing Date. NEW OPERATORS will provide OWNERS with access to such OWNERS’
Records and the computer terminals and systems reasonably necessary for OWNERS
to complete the accounting close.
SECTION 5.04    Further Assurances. Each of the parties hereto agrees to use its
reasonable best efforts to take, and to cause its officers, employees,
representatives, advisors and agents to take, all action and to do, or cause to
be done, all things necessary, proper or advisable to effectuate the foregoing
at the earliest practicable time. Additionally, for a period of eighteen (18)
months following the Closing Date, to the extent requested by NEW OPERATORS in
connection with (a) any audit of the financial statements of SeniorTrust or the
PROPERTY OWNERS relating to the Facilities; (b) any separate presentation to be
prepared by NEW OPERATORS or any of its affiliates of the financial statements
relating to the Facilities (including, without limitation, any such separate
presentation of the Facilities as a “significant subsidiary” or a “Facilities
acquired” within the meaning of the accounting rules of the publicly traded
securities registered under the Securities Act of 1933, as amended and the
Securities Exchange Act of 1934, as amended, and/or the rules and regulations
promulgated under either such act); or (c) any presentation to be prepared by
NEW

10370946.3    19

--------------------------------------------------------------------------------




OPERATORS or any of its affiliates of the pro forma effects of NEW OPERATORS’
acquisition of the Facilities, in each case, OWNERS shall, and shall cause its
accountants to, (i) cooperate in the preparation of such financial statements or
pro forma presentation, including, the execution and delivery of any management
or other audit letters reasonably requested by NEW OPERATORS’ auditors, and (ii)
provide, or cause to be provided, any records or other information requested by
NEW OPERATORS or any of its affiliates in connection therewith, to the extent
they are not included in the Transferred Assets, as well as access to, and the
cooperation of, OWNERS’ accountants and work papers relating to financial
statements of OWNERS, at the cost and expense of NEW OPERATORS.
ARTICLE VI
REPRESENTATIONS AND WARRANTIES

10370946.3    20

--------------------------------------------------------------------------------




SECTION 6.01    Representations and Warranties by NEW OPERATORS. NEW OPERATORS
hereby represents and warrants as follows:
(i)    NEW OPERATORS have full right, power and authority to enter into this
Agreement and to execute all documents and other instruments necessary to
consummate the transaction contemplated hereby (collectively the “Transaction
Documents”) and all necessary action has been taken to authorize the individual
executing this Agreement and any Transaction Documents to do so.
(j)    As of the Closing Date, NEW OPERATORS will have all necessary power and
authority and all requisite governmental licenses, authorizations, consents and
approvals to execute, deliver and perform its obligations under this Agreement
and the Transaction Documents, to operate the Facilities and to carry on the
businesses of the Facilities as is now being conducted and as is contemplated
hereunder and under the Lease.
(k)    NEW OPERATORS are limited liability companies duly organized, validly
existing and in good standing, and is authorized to conduct business, in the
State of in which the Facilities is located.
(l)    The execution, delivery and/or performance of obligations under this
Agreement and all other Transaction Documents relating to the Facilities, to the
extent that such documents have been executed and delivered by NEW OPERATORS,
and the consummation of the transactions contemplated thereby in accordance with
the terms and conditions thereof, are within NEW OPERATORS’ powers, have been
duly authorized by all necessary organizational action and do not and will not
contravene the terms of NEW OPERATORS’ governing documents. As of the Closing
Date, this Agreement and each Transaction Document relating to the Facilities
when executed and delivered will constitute a legal, valid and binding
obligation of NEW OPERATORS and is enforceable against NEW OPERATORS in
accordance with its terms.
(m)    All representations and warranties made by NEW OPERATORS in this
Agreement, when considered as a whole, are true and correct in all material
respects and do not contain any untrue statement of material fact necessary to
make statements contained therein not misleading in light of circumstances under
which they were made.
(n)    Unless otherwise indicated in a specific representation or warranty
contained herein, as of the Closing Date each representation and warranty of NEW
OPERATORS hereunder (as such representation or warranty relates to the transfer
of the Facilities) shall be true, complete and correct in all material respects
with the same force and effect as though such representation or warranty was
made on such date, and all such representations and warranties shall survive
such Closing Date for the period of twelve (12) months; provided, however, that
if OWNERS notifies NEW OPERATORS in writing of a claim prior to the expiration
of such 12-month period, such representation or warranty shall survive until the
resolution of such claim.
SECTION 6.02    Representations and Warranties by OWNERS. OWNERS hereby
represents and warrants as follows:

10370946.3    21

--------------------------------------------------------------------------------




(a)    Upon obtaining (i) a court order from the Chancery Court of Davidson
County, Tennessee, approving the sale of the Facilities in accordance with the
terms of the Asset Purchase Agreement and (ii) written approval from the
Attorney General for the State of Tennessee for the sale of the Facilities in
accordance with the terms of the Asset Purchase Agreement (collectively, the
“OWNERS’ Governmental Approvals”), OWNERS have full right, power and authority
to enter into this Agreement and to execute, or to cause its Affiliates to
execute, all other Transaction Documents, and all necessary action has been
taken to authorize the individual executing this Agreement to do so.
(b)    Upon obtaining the OWNERS’ Governmental Approvals, as of the Closing
Date, OWNERS will have all necessary power and authority and all requisite
governmental licenses, authorizations, consents and approvals to execute,
deliver and perform its obligations under this Agreement and the Transaction
Documents.
(c)    OWNERS are Kansas limited liability companies duly organized, validly
existing and in good standing and is authorized to conduct business in the State
in the which the Facilities is located.
(d)    Subject to OWNERS having obtained the OWNERS’ Governmental Approvals, the
execution, delivery and/or performance of obligations under this Agreement and
all other Transaction Documents, to the extent that such documents have been
executed and delivered by OWNERS, and the consummation of the transactions
contemplated by the Transaction Documents in accordance with the terms and
conditions thereof, are within OWNERS’ powers, have been duly authorized by all
necessary organizational action and do not and will not contravene the terms of
their respective governing documents. As of the Closing Date, each Transaction
Document when delivered will constitute a legal, valid and binding obligation of
OWNERS enforceable against each of such companies in accordance with its terms.
(e)    As of the Closing Date, there shall not be outstanding any: (i) waivers;
(ii) State “I” or repeat “II” level violations and/or Notice of State “I” or
repeat “II” level violations; (iii) Notice of “immediate jeopardy” from any
governmental authority having jurisdiction of the Facilities and/or that the
Facilities are “not in substantial compliance” and/or of “substandard quality of
care” (as defined by federal regulations, i.e., deficiencies under 42 CFR
483.13, 483.15 and/or 483.25 with scope and severity levels of F, H, I, J, K or
L); (iv) Notice of intent to impose a conditional license; (v) Notice of
revocation, cancellation, suspension termination, non-renewal and/or to
surrender a license; (vi) Notice of intent to revoke, cancel, suspend, terminate
and/or seek surrender of a license and/or Notice of intent not to renew a
license; (vii) Notice of conditional certification and/or intent to impose
conditional certification; (viii) Notice of intent to terminate OWNERS’
participation in the Medicare and/or Medicaid programs; (ix) Notice of
termination of participation in the Medicare and/or Medicaid programs; (x)
Notice of intent to decertify from participation in the Medicare and/or Medicaid
programs; (xi) Notices of decertification of participation in the Medicare
and/or Medicaid programs; (xii) Notice of intent to impose and/or the imposition
of any Civil Monetary Penalty and/or fine; (xiii) Notice of intent to cease
payment after a certain date for any new Medicaid and/or Medicare patients
admitted after said date; (xiv) Notice of termination of Medicaid payments; (xv)
Notice of intent to place, and/or the placement of, a State Monitor in

10370946.3    22

--------------------------------------------------------------------------------




the Facilities; and/or (xvi) Notice to transfer and/or of intent to transfer any
and/or all Medicaid/Medicare residents on and/or after a certain date.
(f)    Between the Effective Date and the Closing Date, neither OWNERS, nor its
parent company, nor any of its subsidiaries and/or affiliates, through any
principal and/or agent, shall have directly or indirectly solicited any
residents of the Facilities and/or their families for the purpose of
transferring such resident to any other nursing home where such transfer is not
required by law, or to maintain the health and well-being of the residents in
question or for the protection of person or property as permitted under the
applicable State law then in effect;
(g)    As of the Closing Date, none of the following events shall have occurred:
i.)    The adjudication of OWNERS as bankrupt or insolvent.
ii.)    The initiation by or against OWNERS of proceedings for reorganization of
the respective party under and pursuant to the Bankruptcy Act, which proceedings
shall not be dismissed or otherwise adjudicated in favor of the respective party
within 120 calendar days after initiation (but in no case longer than allowed by
any governmental regulatory or other agency).
iii.)    The making of an assignment by OWNERS for the benefit of creditors.
iv.)    The involuntary sale of the interest of OWNERS in this contract under
execution or other legal process which adversely affects the continued operation
of the Nursing Home.
v.)    The abandonment of the premises by OWNERS for Ten (10) calendar days,
after notice to OWNERS from Purchaser.
(h)    OWNERS represent and warrant to the actual knowledge of James A. Skinner,
President of the Receiver, that as of Closing (i) OWNERS have not received any
notice of strike, walk-out or labor slowdown; and (ii) except in accordance with
employee programs and policies in effect as of the Effective Date, no salary
increases or bonuses have been implemented since January 1, 2013 and none are
scheduled in the twelve (12) months following Closing.
(i)    OWNERS’ Employees; Independent Contractors.
(i)    Schedule 6.02(i) attached hereto sets forth: (a) a complete list of all
of OWNERS’ employees, (b) their respective rates of pay, (c) employment dates
and job titles of each such person, and (d) categorization of each such person
as a full-time or part-time employee of an OWNER. For purposes of this Section,
“part-time employee” means an employee who is employed for an average of fewer
than twenty (20) hours per week or who has been employed for fewer than six (6)
of the twelve (12) months preceding the date on which notice is required
pursuant to the “Worker Adjustment and Retraining Notification

10370946.3    23

--------------------------------------------------------------------------------




Act” (“WARN”), 29 U.S.C. §2102 et seq. OWNERS have no employment agreements with
their employees and all such employees are employed on an “at will” basis.
Schedule 6.02(i) also (a) lists all employee fringe benefits and personnel
policies, (b) lists all ex-employees of OWNERS utilizing or eligible to utilize
COBRA (health insurance), and (c) any employees of OWNERS currently on leave.
(ii)    OWNERS are not party to any labor contract, collective bargaining
agreement, contract, letter of understanding, or any other arrangement, formal
or informal, with any labor union or organization which obligates OWNERS to
compensate employees at prevailing rates or union scale, nor are any of its
employees represented by any labor union or organization. Except as shown on
Schedule 13(f) to the Asset Purchase Agreement, there is no pending or
threatened labor dispute, work stoppage, unfair labor practice complaint,
strike, administrative or court proceeding or order between OWNERS and any
present or former employee(s) of OWNERS. Except as shown on Schedule 13(f) to
the Asset Purchase Agreement, there is no pending or, to the Knowledge of
Receiver, threatened suit, action, investigation or claim between OWNERS and any
present or former employee(s) of OWNERS.
(j)    Employee Benefit Plans. Schedule 6.02(j) attached hereto contains a true,
accurate and complete list of each (a) “employee welfare benefit plan” (as
defined in Section 3(1) of the Employee Retirement Income Security Act of 1974
as amended (“ERISA”)) maintained by OWNERS or to which OWNERS contributes or is
required to contribute, and (b) “employee pension benefit plan” (as defined in
Section 3(2) of ERISA) maintained by OWNERS, to which OWNERS contribute or are
required to contribute, or which covered employee of OWNERS during the period of
their employment with any predecessor of OWNERS, including any multi-employer
pension plan as defined under Internal Revenue Code of 1986, Section 414(f)
(such employee welfare benefit plans and pension benefit plans being hereinafter
collectively referred to as the “Benefit Plans”). Copies of all Benefit Plans
have previously been provided to NEW OPERATORS. There are no unfunded
liabilities under any Benefit Plans.
(k)    Insurance. OWNERS have in effect and have for at least five (5) years
continuously maintained insurance coverage for all the Facilities. Schedule
6.02(k) attached hereto sets forth a summary of OWNERS’ current insurance
coverage (listing type, carrier and limits), includes a list of any pending
insurance claims relating to OWNERS or the Facilities, and includes a recent
three-year claims history relating to OWNERS and the Facilities as prepared by
the applicable insurance carrier(s). OWNERS are not in default or breach with
respect to any provision contained in any such insurance policies, nor have
OWNERS failed to give any notice or to present any claim thereunder in due and
timely fashion.
(l)    All representations and warranties made by OWNERS in this Agreement when
considered as a whole, are true and correct in all material respects and do not
contain any untrue statement of material fact necessary to make statements
contained therein not misleading in light of circumstances under which they were
made.
(m)    Unless otherwise indicated in a specific representation or warranty
contained herein, as of the Closing Date each representation and warranty of
OWNERS hereunder (as such

10370946.3    24

--------------------------------------------------------------------------------




representation or warranty relates to the transfer of the Facilities) shall be
true, complete and correct in all material respects as of the date hereof and
with the same force and effect as though such representation or warranty was
made on such date, and all such representations and warranties shall survive
such Closing Date for a period of thirty-six (36) months; provided, however,
OWNERS’ Surviving Liabilities (as defined in Section 9.04(a) herein) shall not
under any circumstances exceed the Maximum Indemnity Amount and Purchasers and
NEW OPERATORS shall look solely to the Escrow Holdback Deposit for payment of
any such claim arising from a breach of any of OWNERS’ representations and
warranties.
ARTICLE VII
CONDITIONS TO CLOSING

10370946.3    25

--------------------------------------------------------------------------------




SECTION 7.01    Conditions to the Transaction, Generally. OWNERS shall not be
obligated to consummate any transfer pursuant to Section 2.01 hereof unless each
of the following conditions has been fulfilled or waived by OWNERS:
(n)    Compliance with Laws; No Adverse Action or Decision. Since the date
hereof, (i) no Law shall have been promulgated, enacted or entered that
restrains, enjoins, prevents, materially delays, prohibits or otherwise makes
illegal the performance of any of the Transaction Documents; (ii) no preliminary
or permanent injunction or other order that restrains, enjoins, prevents,
delays, prohibits or otherwise makes illegal the performance of any of the
Transaction Documents shall have been issued and remain in effect, except for
such injunctions that, if obtained, could not, individually or in the aggregate,
reasonably be expected to have a material adverse effect; and (iii) no
Proceeding shall have been instituted that seeks to restrain, enjoin, prevent,
delay, prohibit or otherwise make illegal the performance of any of the
Transaction Documents.
(o)    Definitive Documents. Definitive Transaction Documents necessary to
consummate the transfer of the Transferred Assets as contemplated herein shall
have been prepared, negotiated and, to the extent applicable, executed by the
parties, and such Transaction Documents shall be reasonably satisfactory to
OWNERS. All Transaction Documents, to the extent applicable to the Facilities,
shall have been executed by the parties thereto on or prior to the Closing Date,
shall not have been modified, shall be in effect and the consummation of the
transfer of Transferred Assets as contemplated by Section 2.01 hereof shall not
be stayed, and all conditions to the obligations of the parties under the
Transaction Documents relating to such transfer shall have been satisfied or
effectively waived. All corporate and other proceedings to be taken in
connection with the transfer of the Transferred Assets as contemplated by
Section 2.01 hereof by NEW OPERATORS shall have been completed in form and
substance reasonably satisfactory to OWNERS, and OWNERS shall have received all
such counterpart originals or certified or other copies of such documents.
(p)    Delivery. NEW OPERATORS shall have made all deliveries required to be
made at the Closing relating to the Facilities, as described in Section 2.03(b)
hereof.
(q)    Approvals. NEW OPERATORS shall have received oral confirmation from KDADS
reasonably satisfactory to NEW OPERATORS that effective upon the Effective Time,
KDADS will issue a temporary operating permit to NEW OPERATORS (the
“Approvals”).
(r)    Representations and Warranties; Covenants. The representations and
warranties of NEW OPERATORS set forth in Section 6.01 hereof shall have been
true and correct in all respects on and as of the date hereof and at the time
immediately prior to the Closing (except where such representation and warranty
speaks by its terms of “at Closing,” in which case it shall be true and correct
as of the time of Closing) as if made on the date of Closing (except where such
representation and warranty speaks by its terms of a different date, in which
case it shall be true and correct as of such date). NEW OPERATORS shall have
performed in all material respects all obligations and complied with all
agreements, undertakings, covenants and conditions required to be performed
hereunder at or prior to the Closing.

10370946.3    26

--------------------------------------------------------------------------------




(s)    Employment Matters. NEW OPERATORS shall have offered employment to
substantially all of employees at the Facilities as set forth in Section 4.01
and on terms consistent with OWNERS’ employment practices and policies and
reasonably competitive in the marketplace at least five (5) days prior to the
Closing Date, and, as of the Closing Date, NEW OPERATORS shall have hired all
such employees that accept its offer.
(t)    Asset Purchase Agreement. All conditions precedent to OWNERS’ obligations
to close on the sale of the Facilities under the Asset Purchase Agreement have
been satisfied or waived by OWNERS (including, without limitation, OWNERS shall
have obtained all OWNERS’ Governmental Approvals) and OWNERS and Purchasers
shall have closed its transaction contemplated by the Asset Purchase Agreement.
SECTION 7.02    Conditions to the NEW OPERATORS’ Obligations to Acquire the
Transferred Assets. NEW OPERATORS shall not be obligated to consummate any
transfer of the Transferred Assets unless each of the following conditions has
been fulfilled with respect to the Facilities, or such condition has been waived
by NEW OPERATORS:
(c)    Asset Purchase Agreement. All conditions precedent to Purchasers’
obligations to close on the sale of the Facilities under the Asset Purchase
Agreement have been satisfied or waived by Purchasers (including, without
limitation, Purchasers shall have obtained all Purchasers’ Governmental
Approvals) and Purchasers and OWNERS shall have closed its transaction
contemplated by the Asset Purchase Agreement.
(d)    Compliance with Laws; No Adverse Action or Decision. Since the date
hereof, (i) no Law shall have been promulgated, enacted or entered that
restrains, enjoins, prevents, materially delays, prohibits or otherwise makes
illegal the performance of any of the Transaction Documents; (ii) no preliminary
or permanent injunction or other order that restrains, enjoins, prevents,
delays, prohibits or otherwise makes illegal the performance of any of the
Transaction Documents shall have been issued and remain in effect, except for
such injunctions that, if obtained, could not, individually or in the aggregate,
reasonably be expected to have a material adverse effect; and (iii) no
Proceeding shall have been instituted that seeks to restrain, enjoin, prevent,
delay, prohibit or otherwise make illegal the performance of any of the
Transaction Documents.
(e)    Definitive Documents. Definitive Transaction Documents necessary to
consummate the transfer of the Transferred Assets as contemplated herein shall
have been prepared, negotiated and, to the extent applicable, executed by the
parties, and such Transaction Documents shall be reasonably satisfactory to NEW
OPERATORS. All Transaction Documents, to the extent applicable to the
Facilities, shall have been executed by the parties thereto on or prior to the
Closing Date for the Facilities, shall not have been modified, shall be in
effect and the consummation of the transfer of the Transferred Assets as
contemplated by Section 2.01 hereof shall not be stayed, and all conditions to
the obligations of the parties under the Transaction Documents relating to such
transfer shall have been satisfied or effectively waived. All corporate and
other proceedings to be taken in connection with the transfer of the Transferred
Assets as contemplated by Section 2.01 hereof by OWNERS and/or its Affiliates
shall have been completed in form and substance reasonably satisfactory to NEW
OPERATORS, and NEW OPERATORS shall have received all such counterpart originals
or certified or other copies of such documents.

10370946.3    27

--------------------------------------------------------------------------------




(f)    Delivery. OWNERS shall have made all deliveries required to be made at
the Closing relating to the Facilities, as described in Section 2.03(a) hereof.
(g)    Approvals. OWNERS shall have received and delivered to NEW OPERATORS
copies of all material Regulatory Approvals (other than waiting periods imposed
by applicable Law as referred to later in this paragraph), which shall have
become final and non-appealable and which shall not contain any condition or
restriction that, impairs NEW OPERATORS’ ability to carry on its business at the
Facilities. All waiting periods imposed by applicable Law in connection with the
transactions in respect of the transfer of the Facilities shall have expired or
been terminated without any action having been taken by any court of competent
jurisdiction restraining, preventing or imposing materially adverse conditions
upon such transactions.
(h)    Representations and Warranties; Covenants. The representations and
warranties of OWNERS set forth in Section 6.02 hereof shall have been true and
correct in all respects on and as of the date hereof and at the time immediately
prior to the Closing (except where such representation and warranty speaks by
its terms of “at Closing,” in which case it shall be true and correct as of the
time of Closing) as if made on the date of Closing (except where such
representation and warranty speaks by its terms of a different date, in which
case it shall be true and correct as of such date). OWNERS shall have performed
in all material respects all obligations and complied with all agreements,
undertakings, covenants and conditions required to be performed by it hereunder
at or prior to the Closing.
(i)    None of the representations, warranties, or disclosures made to NEW
OPERATORS by OWNERS herein, or in any exhibit, schedule, list, certificate, or
memorandum furnished or to be furnished to NEW OPERATORS by OWNERS in connection
herewith, contains or will contain any untrue statement of a material fact or
omits or will omit any material fact, the omission of which would tend to make
the statements made herein or therein misleading in any material respect.
ARTICLE VIII
COVENANTS

10370946.3    28

--------------------------------------------------------------------------------




SECTION 8.01    Consummation of the Transaction.
(j)    OWNERS agree to deliver any and all Transaction Documents necessary or
appropriate to effectuate this Agreement and the transactions referred to herein
or contemplated hereby or reasonably requested by NEW OPERATORS to perfect or
evidence their rights hereunder, and to use commercially reasonable efforts to
satisfy the conditions referred to in Section 7.01(a).
(k)    NEW OPERATORS agrees to deliver any and all Transaction Documents
necessary or appropriate to effectuate this Agreement and the transactions
referred to herein or contemplated hereby or as are reasonably requested by
OWNERS to perfect or evidence their or their Affiliates’ rights hereunder, and
to use commercially reasonable efforts to satisfy the conditions referred to in
Sections 7.01(c) and 7.02.
SECTION 8.02    Conduct of Business. From the date of this Agreement until the
Closing Date, OWNERS shall, and shall cause Current Manager to, (i) use
reasonable efforts to maintain, manage and operate the Facilities in accordance
with applicable law in all material respects and consistent with its historical
practices (ii) conduct its business with respect to the Facilities only in the
ordinary course, (iii) maintain the Facilities’ inventory of supplies, whereby
delivering the Facilities as of the Closing Date with at least the State of
Kansas minimum requirements, and (iv) refrain from disposing of any assets,
other than in the ordinary course of business.
ARTICLE IX
INDEMNIFICATION
SECTION 9.01    OWNERS Indemnification Obligations. OWNERS agree to indemnify
and hold harmless NEW OPERATORS and each of its Affiliates and Representatives
(collectively, the “NEW OPERATORS Indemnified Parties”) from and against any and
all Losses, incurred by, imposed upon or asserted against any of the NEW
OPERATORS Indemnified Parties as a result of, relating to or arising out of (a)
a breach by OWNERS of its representations, warranties or covenants under this
Agreement, (b) the operation of the Facilities prior to the Closing Date; except
to the extent such Losses claimed hereunder are determined in a non-appealable
decision by a court of competent jurisdiction to have resulted from fraud,
willful misconduct or negligence of any one or more of the NEW OPERATORS
Indemnified Parties. Notwithstanding anything to the contrary contained
elsewhere herein, (a) OWNERS’ Surviving Liabilities (as defined in Section
9.04(a) herein) shall not under any circumstances exceed the Maximum Indemnity
Amount and Purchasers and NEW OPERATORS shall look solely to the Escrow Holdback
Deposit for payment of such indemnity claims, and (b) where OWNERS’ Surviving
Liabilities include an obligation to “indemnify, defend and hold Purchasers and
NEW OPERATORS harmless,” Purchasers and NEW OPERATORS agree that after the
Closing Date, OWNERS’ Surviving Liabilities shall be limited to an obligation to
indemnify and hold Purchasers and NEW OPERATORS harmless (but shall not include
an obligation to defend Purchasers and NEW OPERATORS) subject to the Maximum
Indemnity Amount. Purchasers and NEW OPERATORS acknowledge and agree that
pursuant to the Asset Purchase Agreement the term “Maximum Indemnity Amount”
shall mean: (i) TWO MILLION DOLLARS ($2,000,000.00) during the first year
immediately following the Closing Date, (ii) ONE MILLION FIVE HUNDRED THOUSAND
DOLLARS ($1,500,000.00) during the calendar year immediately following the first
anniversary of the Closing Date, (iii) ONE MILLION

10370946.3    29

--------------------------------------------------------------------------------




DOLLARS ($1,000,000.00) during the calendar year immediately following the
second anniversary of the Closing Date, and (iv) FIVE HUNDRED THOUSAND DOLLARS
($500,000.00) during the six month period immediately following the third
anniversary of the Closing Date (provided, however, during such six month period
under clause (iv), OWNERS’ Surviving Liabilities (as defined in Section 9.04(a)
herein) shall be limited to indemnity obligations of Sellers relating to any
settlement, adjustment, disallowance, overpayment, set off against future
payments or reimbursement, or recoupment arising from any cost report filed with
any government healthcare program for any period ending on or before the Closing
Date, including any such cost report filed after the Closing Date for prior
periods, and any demand for return of any payments made in any period before the
Closing Date by any government healthcare program, whether by the government
healthcare program or a contractor acting on behalf of a government healthcare
program).
SECTION 9.02    NEW OPERATORS Indemnification Obligations. NEW OPERATORS agrees
to indemnify, defend and hold harmless OWNERS and each of its partners,
Affiliates and Representatives (collectively, the “OWNERS Indemnified Parties”)
from and against any and all Losses, incurred by, imposed upon or asserted
against any of the OWNERS Indemnified Parties as a result of, relating to or
arising out of (a) a breach by NEW OPERATORS of its representations or
warranties, covenants or obligations under this Agreement, (b) the healthcare
operation of the Facilities from and after the Closing Date therefore and (c)
NEW OPERATORS billing under OWNERS’ Medicare Provider Number, except to the
extent that such Losses are determined in a non-appealable decision by a court
of competent jurisdiction to have resulted from fraud, willful misconduct or
negligence of any one or more of the OWNERS Indemnified Parties.
SECTION 9.03    Indemnification.
(a)    Third Party Claims. If any party entitled to Indemnity under this Article
IX (the “Indemnitee”) receives notice of any claim or the commencement of any
proceeding with respect to which any other party (or parties) is obligated to
provide indemnification (the “Indemnifying Party”) pursuant to Section 9.01 or
9.02, the Indemnitee shall promptly, but in no event more than thirty (30) days
after notice of such claim, give the Indemnifying Party notice thereof. Except
as provided below, the Indemnifying Party may compromise, settle or defend, at
such Indemnifying Party’s own expense and by such Indemnifying Party’s own
counsel, any such matter involving the asserted liability of the Indemnitee. In
any event, the Indemnitee, the Indemnifying Party and the Indemnifying Party’s
counsel shall cooperate in the compromise of, settlement or defense against, any
such asserted liability. Both the Indemnitee and the Indemnifying Party may
participate in the defense of such asserted liability (provided that, so long as
the Indemnifying Party is controlling the litigation, the expenses of counsel
for the Indemnitee shall be borne by the Indemnitee) and neither may settle or
compromise any claim over the reasonable objection of the other. Notwithstanding
anything to the contrary contained herein, the Indemnitee may assume control of
the defense or resolution of any such matter if the Indemnifying Party does not
diligently defend or settle such matter, it being understood that the
Indemnifying Party shall continue to be obligated to indemnify the Indemnitee in
connection with such matter (including counsel expenses) and that the Indemnitee
may not settle or compromise any such matter without the consent of Indemnifying
Party which shall not be unreasonably withheld. If the Indemnifying Party
chooses to defend any claim, the Indemnitee shall make available to the
Indemnifying Party,

10370946.3    30

--------------------------------------------------------------------------------




at reasonable times and upon reasonable notice, any books, records or other
documents within its control that are necessary or appropriate for such defense.
Notwithstanding anything to the contrary herein, (a) OWNERS’ Surviving
Liabilities shall not under any circumstances exceed the Maximum Indemnity
Amount and Purchasers and NEW OPERATORS shall look solely to the Escrow Holdback
Deposit for payment of any indemnity claims, and (b) where OWNERS’ Surviving
Liabilities include an obligation to “indemnify, defend and hold Purchasers and
NEW OPERATORS harmless,” Purchasers on their own behalf and on the behalf of the
NEW OPERATORS agree that after the Closing Date, OWNERS’ Surviving Liabilities
shall be limited to an obligation to indemnify and hold Purchasers and NEW
OPERATORS harmless (but shall not include an obligation to defend Purchasers and
NEW OPERATORS) subject to the Maximum Indemnity Amount.
(b)    Straddle Resident Claims. Any claim by a resident relating to
professional negligence or similar matters involving a resident of a Facility
served both prior to and subsequent to the Closing Date will be the
responsibility of either the applicable NEW OPERATOR or OWNERS in accordance
with the following guidelines: (a) if it is a claim in which the incident giving
rise to liability arose prior to the Closing Date, OWNERS shall be obligated and
pay the defense expenses; (b) if it is a claim in which the incident giving rise
to liability arose on or subsequent to the Closing Date, then NEW OPERATOR shall
be obligated and pay the defense expenses; and (c) in the event that it is not
clear whether or not the incident giving rise to liability occurred prior to, on
or subsequent to the Closing Date, then OWNERS and NEW OPERATOR will jointly
defend the case and each will fully cooperate with the other in such defense. In
the event of any joint defense hereunder, the parties will (x) attempt in good
faith to agree upon a single counsel to represent both parties in the defense of
such claim, and (y) share equally in all costs incurred and damages assessed
against the parties in connection with such claim. Once the case is resolved, if
OWNERS and NEW OPERATOR cannot agree to the allocation of both liability and
expenses, then the issue shall be submitted to binding arbitration in accordance
with the rules and procedures of the American Arbitration Association.
SECTION 9.04    Escrow Holdback.
(a)    Pursuant to the terms of a mutually acceptable Escrow Holdback Agreement
for a term of three and one-half (3 ½) years entered into by Purchasers, OWNERS
and NEW OPERATORS (the “Escrow Holdback Agreement”), OWNERS will deposit on the
Closing Date into escrow an amount equal to the Maximum Indemnity Amount (as
defined in the Asset Purchase Agreement) (the “Escrow Holdback Deposit”) as
security for (i) any OTA Claims (as defined in the Asset Purchase Agreement) of
Purchasers or NEW OPERATORS, (ii) any OTA Post-Closing Adjustments (as defined
in the Asset Purchase Agreement) and (iii) any indemnity obligations or
liabilities of OWNERS of any kind whatsoever under this Agreement or the Asset
Purchase Agreement to Purchasers or the NEW OPERATORS (such OTA Claims, OTA
Post-Closing Adjustments and any indemnity obligations or liabilities of OWNERS
of any kind whatsoever under this Agreement or the Asset Purchase Agreement are
collectively referred to herein as “OWNERS’ Surviving Liabilities”). The Escrow
Holdback Agreement referenced in this Agreement is one and the same agreement as
the Escrow Holdback Agreement referenced in the Asset Purchase Agreement. The
parties hereto acknowledge and agree that the Escrow Holdback Deposit referenced
in this Agreement and the Asset Purchase Agreement is a single escrow holdback
deposit which is

10370946.3    31

--------------------------------------------------------------------------------




intended to secure any claims by Purchasers or NEW OPERATORS for OWNERS’
Surviving Liabilities under this Agreement or Sellers’ Surviving Liabilities (as
defined in the Asset Purchase Agreement) under the Asset Purchase Agreement.
(b)    If OWNERS’ Surviving Liabilities under this Agreement and Sellers’
Surviving Liabilities under the Asset Purchase Agreement cumulatively exceed the
Maximum Indemnity Amount, such excess liabilities shall be the sole
responsibility of Purchasers or NEW OPERATORS and OWNERS shall have no liability
whatsoever for such excess.
(c)    Purchasers or NEW OPERATORS shall promptly notify OWNERS in writing of
any OTA Claim, OTA Post-Closing Adjustments and any indemnity obligations or
liabilities of OWNERS of any kind whatsoever under this Agreement or the Asset
Purchase Agreement (including, without limitation, those requests for payment
from the Escrow Holdback Deposit), which notification, if applicable, shall
include the necessary supporting documentation to show that the Escrow Holdback
Deposit should be distributed to Purchasers or NEW OPERATORS pursuant to the
terms of the Escrow Holdback Agreement.
ARTICLE X
EFFECT; TERMINATION
SECTION 10.01    Termination of the Agreement. This Agreement may be terminated
by notice in as provided for herein upon the terms and condition provided for in
the Asset Purchase Agreement.
ARTICLE XI
DEFAULT AND REMEDIES

10370946.3    32

--------------------------------------------------------------------------------




SECTION 11.01    Default and Remedies Upon Default.
(c)    NEW OPERATORS shall fully perform and comply with all agreements,
conditions and covenants required by this Agreement to be performed or complied
with hereunder, provided that OWNERS may waive in whole or in part at or prior
to the Effective Time the NEW OPERATORS’ performance of and compliance with any
such agreement, condition or covenant. If the Closing contemplated herein is not
closed and consummated through the default of the NEW OPERATORS hereunder,
OWNERS shall have the right to pursue such remedies at law or in equity against
NEW OPERATORS as may be afforded to it under the law of the State of Kansas,
including specific performance.
(d)    OWNERS shall fully perform and comply with all agreements, conditions,
and covenants required by this Agreement to be performed or complied with by
OWNERS hereunder, provided, that NEW OPERATORS may expressly waive in whole or
in part at or prior to the Effective Time OWNERS’ performance of and compliance
with any such agreement, condition or covenant. If the Closing contemplated
herein is not closed and consummated through the default of the OWNERS
hereunder, the NEW OPERATORS shall have the right to pursue such remedies at law
or in equity against OWNERS as may be afforded to it under the law of the State
of Kansas, including specific performance.
(e)    In the event any party hereto finds it necessary to bring an action at
law or other proceeding against the other party to enforce any of the terms,
covenants or conditions hereof or any instrument executed in pursuance of this
Agreement, or by reason of any breach or default hereunder or thereunder, the
party prevailing in any such action or proceeding and any appeal thereupon shall
be paid all costs and reasonable attorney’s fees by the other party, and in the
event any judgment is secured by such prevailing party, all such costs and
attorney’s fees shall be included in any such judgment, attorney’s fees to be
set by the court and not by the jury.
ARTICLE XII
MISCELLANEOUS
SECTION 12.01    Notices. Any notice, request or other communication to be given
by any party hereunder shall be in writing and shall be sent by recognized
overnight courier, electronic mail or registered or certified mail, postage
prepaid, return receipt requested to the following address:
To OWNERS:            SeniorTrust of Florida
Attention: James A. (Buddy) Skinner
c/o Waller Lansden Dortch & Davis, LLP
511 Union Street, Suite 2700
Nashville, TN 37219
buddy.skinner@wallerlaw.com



10370946.3    33

--------------------------------------------------------------------------------




with a copy to:    Jeffrey A. Calk, Esq.
Waller Lansden Dortch & Davis, LLP
511 Union Street, Suite 2700
Nashville, TN 37219
jeff.calk@wallerlaw.com


To NEW OPERATORS:    Advocat Inc.
1621 Galleria Boulevard
Brentwood, TN 37027
Attn: CEO
kgill@advocat-inc.com


with a copy to:    Harwell Howard Hyne Gabbert & Manner, P.C.
333 Commerce Street, Suite 1500
Nashville, TN 37201
Attn: Mark Manner
jmm@h3gm.com


Each such notice and other communication under this Agreement shall be effective
or deemed delivered or furnished (a) if given by mail, on the third business day
after such communication is deposited in the mail; (b) if given by electronic
mail, when such communication is transmitted to the email address specified
above if sent before 5:00 p.m. Central Standard Time, or, otherwise on the
following business day (as evidenced by confirmation of transmission generated
by the sender’s email account containing the time, date, recipient’s email
address as set forth above and an image of such transmission); and (c) if given
by hand delivery or overnight courier, when left at the address specified above.
SECTION 12.02    Payment of Expenses. Each party will pay its own expenses,
including legal expenses, incurred in connection with the proposed transaction,
including, without limitation, all expenses incident to the negotiation,
preparation and performance of this Agreement.
SECTION 12.03    Entire Agreement; Amendment; Waiver. This Agreement and the
Asset Purchase Agreement and the documents described herein or attached or
delivered pursuant hereto set forth the entire agreement between the parties
hereto with respect to the transactions contemplated by this Agreement. Any
provision of this Agreement may only be amended, modified or supplemented in
whole or in part at any time by an agreement in writing among the parties hereto
executed in the same manner as this Agreement. No failure on the part of any
party to exercise, and no delay in exercising, any right shall operate as waiver
thereof, nor shall any single or partial exercise by any party of any right
preclude any other or future exercise thereof or the exercise of any other
right. No investigation by a party hereto of any other party hereto prior to or
after the date hereof shall stop or prevent the exercise of any right hereunder
or be deemed to be a waiver of any such right.
SECTION 12.04    Assignment. Except as otherwise provided herein, neither this
Agreement nor the rights, duties or obligations arising hereunder shall be
assignable or delegable

10370946.3    34

--------------------------------------------------------------------------------




by any party hereto without the express prior written consent of the other
parties hereto; provided that any such assignment by NEW OPERATORS shall not
relieve it of its obligations hereunder.
SECTION 12.05    Joint Venture; Third Party Beneficiaries. Nothing contained
herein shall be construed as forming a joint venture or partnership between the
parties hereto with respect to the subject matter hereof. The parties hereto do
not intend that any third party shall have any rights under this Agreement,
except (i) to the extent that OWNERS and/or NEW OPERATORS are explicitly
afforded rights under this Agreement, such provisions shall inure to the benefit
of and be enforceable by such Persons, and (ii) that the provisions of Article
IX shall inure to the benefit of and be enforceable by each OWNERS Indemnified
Party and each NEW OPERATORS Indemnified Party.
SECTION 12.06    Counterparts. This Agreement may be executed in two or more
counterparts, each of which shall be deemed to constitute an original, but all
of which together shall constitute one and the same document.
SECTION 12.07    Governing Law. This Agreement shall be governed in accordance
with the laws of the State of Tennessee without reference to its conflict of
laws rules. The parties hereto agree that the appropriate and exclusive forum
for any disputes arising out of this Agreement shall be the U.S. District Court
of for the Middle District of Tennessee and, the parties hereto irrevocably
consent to the exclusive jurisdiction of such courts, and agree to comply with
all requirements necessary to give such court’s jurisdiction. The parties hereto
further agree that the parties will not bring suit with respect to any disputes
arising out of this Agreement except as expressly set forth below for the
execution or enforcement of judgment, in any jurisdiction other than the above
specified courts. Each of the parties hereto irrevocably consents to the service
of process in any action or proceeding hereunder by the mailing of copies
thereof by registered or certified airmail, postage prepaid, to the address
specified in Section 12.01(a) hereof. The foregoing shall not limit the rights
of any party hereto to serve process in any other manner permitted by the Law or
to obtain execution of judgment in any other jurisdiction. The parties further
agree, to the extent permitted by Law, that final and non-appealable judgment
against any of them in any action or proceeding contemplated above shall be
conclusive and may be enforced in any other jurisdiction within or outside the
United States by suit on the judgment, a certified or exemplified copy of which
shall be conclusive evidence of the fact and the amount of indebtedness. The
parties agree to waive any and all rights that they may have to a jury trial
with respect to disputes arising out of this Agreement.
SECTION 12.08    Waiver of Trial by Jury. EACH PARTY HEREBY AGREES NOT TO ELECT
A TRIAL BY JURY OF ANY ISSUE TRIABLE OF RIGHT BY JURY, AND WAIVES ANY RIGHT TO
TRIAL BY JURY FULLY TO THE EXTENT THAT ANY SUCH RIGHT SHALL NOW OR HEREAFTER
EXIST WITH REGARD TO THIS AGREEMENT, OR ANY OTHER DOCUMENT RELATED TO THIS
AGREEMENT, OR ANY CLAIM, COUNTERCLAIM OR OTHER ACTION ARISING IN CONNECTION
THEREWITH. THIS WAIVER OF RIGHT TO TRIAL BY JURY IS GIVEN KNOWINGLY AND
VOLUNTARILY BY EACH PARTY, AND IS INTENDED TO ENCOMPASS INDIVIDUALLY EACH
INSTANCE AND EACH ISSUE AS TO WHICH THE RIGHT TO A TRIAL BY JURY WOULD OTHERWISE
ACCRUE. ANY PARTY

10370946.3    35

--------------------------------------------------------------------------------




IS HEREBY AUTHORIZED TO FILE A COPY OF THIS PARAGRAPH IN ANY PROCEEDING AS
CONCLUSIVE EVIDENCE OF THIS WAIVER BY EACH PARTY HERETO.
(Remainder of Page intentionally left Blank, Signature Page next pages)

10370946.3    36

--------------------------------------------------------------------------------








IN WITNESS WHEREOF, the parties hereby execute this Agreement as of the day and
year first set forth above.
OWNERS:


CUMBERLAND & OHIO CO. OF TEXAS,
a Tennessee corporation,
in its sole capacity as Receiver of SeniorTrust of Florida, Inc.
a Tennessee non-profit corporation
the sole member of the Property Owners




By:     /s/James A. Skinner                
Name:    James A. Skinner                
Its:     President                    


 


NEW OPERATORS:


DIVERSICARE OF CHANUTE, LLC

By:    DIVERSICARE KANSAS, LLC
    Its Sole Member


By:/s/Kelly J. Gill                                 
Name: Kelly J. Gill                                
Its:    President & CEO                             


DIVERSICARE OF COUNCIL GROVE, LLC

By:    DIVERSICARE KANSAS, LLC
    Its Sole Member


By:/s/Kelly J. Gill                                 
Name: Kelly J. Gill                                
Its:    President & CEO        


DIVERSICARE OF HAYSVILLE, LLC

By:    DIVERSICARE KANSAS, LLC
    Its Sole Member


By:/s/Kelly J. Gill                                 
Name: Kelly J. Gill                                
Its:    President & CEO        


DIVERSICARE OF LARNED, LLC

By:    DIVERSICARE KANSAS, LLC
    Its Sole Member


By:/s/Kelly J. Gill                                 
Name: Kelly J. Gill                                
Its:    President & CEO                             


DIVERSICARE OF SEDGWICK, LLC

By:    DIVERSICARE KANSAS, LLC
    Its Sole Member


By:/s/Kelly J. Gill                                 
Name: Kelly J. Gill                                
Its:    President & CEO                    


SCHEDULE A-1
PROPERTY OWNERS
Property Owner
Facility
SeniorTrust of Chanute, LLC
Chanute HealthCare Center
SeniorTrust of Council Grove, LLC
Council Grove HealthCare Center
SeniorTrust of Haysville, LLC
Haysville HealthCare Center
SeniorTrust of Larned, LLC
Larned HealthCare Center
SeniorTrust of Sedgwick, LLC
Sedgwick HealthCare Center









SCHEDULE A-2
NEW OPERATORS


New Operator
Facility
Diversicare of Chanute, LLC
Chanute HealthCare Center
Diversicare of Council Grove, LLC
Council Grove HealthCare Center
Diversicare of Haysville, LLC
Haysville HealthCare Center
Diversicare of Larned, LLC
Larned HealthCare Center
Diversicare of Sedgwick, LLC
Sedgwick HealthCare Center

    
    


 


SCHEDULE A-3
FACILITIES


Facility
Licensed Beds
Chanute Health Care Center
77 skilled beds
Council Grove Health Care Center
80 skilled beds
Haysville Health Care Center
119 skilled beds; 7 residential care beds
Larned Health Care Center
80 skilled beds; 19 residential care beds
Sedgwick Health Care Center
62 skilled beds

    
    


 



10370946.3    37